PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/611,522
Filing Date: 1 Jun 2017
Appellant(s): Moore, Robert Andrew



__________________
John D. Goodhue (Reg. Num. 47603)
For Appellant

EXAMINER’S ANSWER


This is in response to the appeal brief filed March 1, 2021.

Every ground of rejection set forth in the Office action dated September 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See “powering the hardware interface module independently from the industrial machine” in line 5.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See “powering the hardware interface module independently from the industrial machine” in lines 5-6.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not .

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over "Sensaphone remote monitoring solutions (First edition, version 2.1, April 2015)" (hereinafter “Sensaphone”) in view of Grove et al. US Patent No. US 8239055 B2 (hereinafter Grove), in further view of Citect, “CitectSCADA Version 7.0 User Guide”, 2007, Citect Pty Ltd, PP 1-4 (hereinafter CitectSCADA), and in further view of Comery et al. US Patent Pub. US 2008/0007208 A1 (hereinafter Comery).

Claim 1 
Sensaphone teaches a method for remote monitoring (Sensaphone, Chap. 2, Pages 16-17 - - The Sensaphone device provides a method for remote monitoring from an online account via Internet access.) of an industrial machine having a relay based or PLC based controller (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to read sensors that monitor an industrial machine having a relay or PLC based controller.), the method comprising: providing a hardware interface module for directly interfacing with the relay based or PLC based controller of the industrial machine (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to directly interface with an industrial machine having a relay or PLC based controller.); powering the hardware interface module independently from the industrial machine (Sensaphone, Chap. 2, Page 15 - - Sensaphone is powered by any available 115V source and is not dependent on the monitored equipment/”industrial machine” as a power source, as well as a battery backup that independently powers the hardware interface.);  performing a registration process through a portal accessible through a network (Sensaphone, Chap. 2, , the portal is associated with a computing platform remote from the industrial machine (Sensaphone, Chap. 2, Page 16 - - Registration portal is located on a cloud based/”computing platform remote from industrial machine” website/portal.), and the registration process (Sensaphone, Chap. 2, Page 16 - - Registration process.) includes collecting an identifier for the hardware interface module through the portal (Sensaphone, Chap. 2, Page 16 - - Collects a serial number/identifier of the device/”hardware interface module” through the website/portal.) and information about the industrial machine through the portal (Sensaphone, Chap. 2, Pages 18-19 - - Collects parameter definitions, device name, and description/”information about the industrial machine” through the website/portal.), and the information about the industrial machine includes a location where the industrial machine is used (Sensaphone, Chap. 2, Pages 16-17 - - Map showing the location of the device/”where the machine is used”.) and at least one of a manufacturer of the industrial machine and a model of the industrial machine (Sensaphone, Chap. 2, Pages 18-19 - - Device name, description/”manufacturer and-or model” where a user can enter information about the industrial machine.); communicating the occurrence of the power cycles of the industrial machine detected with the hardware interface module to a database (Sensaphone, Chap. 2, Pages 16-20 - - Power Out Alert sensor readings/”occurrence of power cycles detected” are communicated to the Sensaphone server and stored in a table/database.) in operative communication with the portal and storing the occurrence of the power cycles within the database (Sensaphone, Chap. 2, Pages 16-20 - - Power Out Alert sensor readings/”occurrence of power cycles detected” are communicated to the Sensaphone server, stored in a table/database and available for viewing via the website/portal.); providing a user interface indicative of performance of the industrial machine (Sensaphone, Chap. 2, Page 18 - - Provides a device details screen/”user interface” indicating the sensor readings/“performance of the industrial machine”.) based on the power cycles of the industrial machine detected with the hardware interface module (Sensaphone, Chap. 2, Pages 16-20 - - Power Out Alert sensor readings/”power cycles detected” by the Sensaphone/”hardware interface module”.) and stored in the database (Sensaphone, Chap. 2, Pages 16-20 - - Stored in a table/database.); communicating through the user interface instances where the power cycles indicate the industrial machine is down for longer than a threshold period of time (Sensaphone, Chap. 2, Page 16-20 - - Provides a device details screen/”user interface” indicating the sensor readings and alarm status of the Power Out Alert/“power cycles” sensor. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists and message delivery is started.); instances where the power cycles indicate the industrial machine is down for longer than the threshold period of time (Sensaphone, Chap. 2, Pages 16-20 - - Instances indicating the status of the Power Out Alert/“power cycles” sensor is in alarm. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists.); aggregating data for a set of industrial machines wherein the industrial machine is within the set of industrial machines (Sensaphone, Chap. 2, Pages 24-25 - - Groups of devices connected to a set of industrial machines can be set up as Device Groups and their data is aggregated on the Sensaphone server.), and presenting resulting aggregated data for the set of industrial machines through the user interface. (Sensaphone, Chap. 2, Pages 24-25 - - Device Groups and their data is aggregated on the Sensaphone server and is presented through the user interface.)
But Sensaphone fails to clearly specify receiving through the user interface classification of reasons for the instances and wherein the user selects the classification of the reasons from a set comprising a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason for the alarm condition. 
However Grove teaches receiving through the user interface classification of reasons for the instances and wherein the user selects the classification of the reasons from a set comprising a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason for the alarm condition. (Grove, Fig. 3 (320, 322); Col 8, Lines 29-39 - - A control that prompts a user/”receive through the user interface” to select a reason/classification from a list/set that includes Idle/”human caused reason”, Out of Order/”machine issue reason”, No Consumable/”materials issue reason”, and Maintenance/”scheduled downtime reason”.)
Sensaphone and Grove are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for loading real-time sensor data into the database, as taught by Sensaphone, and incorporating the ability to add user classifications to alarms, as taught by Grove.
One would be motivated to do so in order to enter a reason code for the object status data to update the MES database, as suggested by Grove (Col 3, Lines 1-20).
But the combination of Sensaphone and Grove fails to specify a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down.
However, CitectSCADA teaches a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down. (CitectSCADA, Pages 3-4 - - Alarm data including OnDate/”date machine went down”, OffDate/”date machine was back up”, and the time difference between OnDate and OffDate given by DeltaTime/duration.)
Sensaphone, Grove, and CitectSCADA are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the equipment monitoring and data acquisition, as taught by 
One would be motivated to do so in order to display data related to the occurrence of an alarm by displaying the alarm OnDate, OffDate, and DeltaTime information, as suggested by CitectSCADA (Pages 3-4).
But the combination of Sensaphone, Grove, and CitectSCADA fails to specify directly interfacing the hardware interface module with the relay based or PLC based controller to identify in real time occurrence of power cycles of the industrial machine.
However Comery teaches directly interfacing the hardware interface module with a controller to identify in real time occurrence of power cycles of the industrial machine. (Comery, Para [0020] - - Directly interfacing a controller to identify real time power cycling of equipment controlled by a power switch/”industrial machine”.)
	Sensaphone, Grove, CitectSCADA, and Comery are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for monitoring real time power cycling, as taught by Sensaphone, Grove, and CitectSCADA, and further incorporating the monitoring of real time power cycling, as taught by Comery.
One would be motivated to do so in order to determine if detrimental battery operation is occurring by monitoring real time power cycling, as suggested by Comery (Para [0018]).


Claim 4 

The combination of Sensaphone, Grove, CitectSCADA, and Comery further teaches directly interfacing the hardware interface module with the relay based or PLC based controller (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to directly interface with an industrial machine having a relay or PLC based controller.) to monitor temperature associated with the industrial machine. (Sensaphone, Chap 1, Page 14 - - Temperature Sensors used to monitor temperature associated with an industrial machine.)


Claims 5-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over "Sensaphone remote monitoring solutions (First edition, version 2.1, April 2015)" (hereinafter “Sensaphone”) in view of Grove et al. US Patent No. US 8239055 B2 (hereinafter Grove), in further view of Citect, “CitectSCADA Version 7.0 User Guide”, 2007, Citect Pty Ltd, PP 1-4 (hereinafter CitectSCADA), in further view of Comery et al. US Patent Pub. US 2008/0007208 A1 (hereinafter Comery) as applied to Claims 1 and 4 above, and in further view of Nixon et al. U.S. Patent No. US-2002/0077711-A1 (hereinafter Nixon).

Claim 5 
The combination of Sensaphone, Grove, CitectSCADA, and Comery teaches all the limitations of the base claims as outlined above.
	But the combination of Sensaphone, Grove, CitectSCADA, and Comery fails to clearly specify that aggregating the data is based on a type of the industrial machine as indicated by the manufacturer and the model and the method further comprises analyzing the data to provide for real-time benchmarking for the type of the industrial machine.
	However, Nixon teaches aggregating data is based on the type and model of the industrial equipment as indicated (Nixon, Figure 9; Para [0136] - - Data is aggregated based on equipment types and models used in the industrial machine.), and analyzing the data to provide for real-time benchmarking for the type of the industrial machine. (Nixon, Para [0071] - - Diagnostic applications which integrate the process control data, the process performance data and the equipment monitoring data to perform real time diagnostics/benchmarking on a plant wide basis.)
	Sensaphone, Grove, CitectSCADA, Comery, and Nixon are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, and Comery, and incorporating the data aggregation and diagnostic capabilities, as taught by Nixon.
One would be motivated to do so in order to allow for integrated diagnostic applications that may include process and/or equipment models and predictive applications that make predictions about conditions in the plant based on data received, as suggested by Nixon (Para [0071]).

Claim 6 
The combination of Sensaphone, Grove, CitectSCADA, Comery, and Nixon teaches all the limitations of the base claims as outlined above.
Nixon further teaches the set of industrial machines are spread across a plurality of different facilities. (Nixon, Paragraph [0087] teaches a configuration database used to store and organize data from the remote data sources/”plurality of different facilities”.)

One would be motivated to do so in order to allow for data collection from remote locations, as suggested by Nixon (Para [0009]).

Claim 7 
The combination of Sensaphone, Grove, CitectSCADA, Comery, and Nixon teaches all the limitations of the base claims as outlined above.
The combination of Sensaphone, Grove, CitectSCADA, Comery, and Nixon further teaches the plurality of other industrial machines are further spread across different enterprises. (The Sensaphone Sentinel Pro Cloud Based Monitoring business model involves providing data aggregation and monitoring to multiple and separate customers.)

Claim 8 
The combination of Sensaphone, Grove, and CitectSCADA teaches all the limitations of the base claims as outlined above.
But the combination of Sensaphone, Grove, and CitectSCADA fails to clearly specify that the user interface further provides for describing an organization including facilities associated with the organization, the industrial machine, and a plurality of other industrial machine in a hierarchical manner.
However, Nixon teaches a user interface describing an organization including facilities associated with the organization, the industrial machine, and a plurality of other industrial machine in a hierarchical manner. (Nixon, Para [0082] - - A configuration database is used to collect and store data from other, disparate sources of data and an explorer type display or hierarchy display is provided to allow the manipulation, organization and use the collected data to thereby make that data available to different applications. See Figures 5A and 5B for an example of the hierarchy display.)
Sensaphone, Grove, CitectSCADA, and Nixon are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, and CitectSCADA, and incorporating data hierarchy display, as taught by Nixon.
One would be motivated to do so in order to have an explorer type navigation tool used to store, organize and access data as needed by different purposes or organizations of the data, such as equipment type, physical location, etc., as suggested by Nixon (Para [0088], Figures 5A and 5B).

Claim 9 
Sensaphone teaches a system for remote monitoring (Sensaphone, Chap. 2, Pages 16-17 - - The Sensaphone device provides a system for remote monitoring from an online account via Internet access.) of an industrial machine having a relay based or PLC based controller (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to read sensors that monitor an industrial machine having a relay or PLC based controller.), the system comprising: a hardware interface module for directly interfacing with the relay based or PLC based controller of the industrial machine (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to directly interface with an industrial machine having a relay or PLC based controller.); powering the hardware interface module independently from the industrial machine (Sensaphone, Chap. 2, Page 15 - - Sensaphone is powered by any available 115V source and is not dependent on the monitored equipment/”industrial machine” as a power source, as ;  an online portal operating on a computing platform (Sensaphone, Chap. 2, Page 16 - - Registration portal is located on a cloud based/”computing platform remote from industrial machine” website/portal.) and programmed to provide for registering the hardware interface module through a portal accessible through a network (Sensaphone, Chap. 2, Page 16 - - Online account/portal operating on a server/computing platform.), the computing platform is remote from the industrial machine (Sensaphone, Chap. 2, Page 16 - - Registration portal is located on a cloud based/”computing platform remote from industrial machine” website/portal.); a database in operative communication with the online portal (Sensaphone, Chap. 2, Pages 16-20 - - Table/database in communication with the online website/portal.); the online portal has an associated user interface indicative of performance of the industrial machine (Sensaphone, Chap. 2, Page 18 - - Provides a device details screen/”user interface” indicating the sensor readings/“performance of the industrial machine”.) based on the power cycles of the industrial machine detected with the hardware interface module (Sensaphone, Chap. 2, Pages 16-20 - - Power Out Alert sensor readings/”power cycles detected” by the Sensaphone/”hardware interface module”.) and stored in the database (Sensaphone, Chap. 2, Pages 16-20 - - Stored in a table/database.); the user interface further provides for receiving information as a part of a registration process (Sensaphone, Chap. 2, Pages 16-18 - - Device details screen/”user interface” receives information as part of the registration process.) which includes collecting an identifier for the hardware interface module through the portal (Sensaphone, Chap. 2, Page 16 - - Collects a serial number/identifier of the device/”hardware interface module” through the website/portal.) and information about the industrial machine through the portal  (Sensaphone, Chap. 2, Pages 18-19 - - Collects parameter definitions, device name, and description/”information about the industrial machine” through the website/portal.), and the information about the industrial machine includes a location where the industrial machine is used (Sensaphone, Chap. 2, Pages 16-17 - - Map showing the , a manufacturer of the industrial machine and a model of the industrial machine (Sensaphone, Chap. 2, Pages 18-19 - - Collects parameter definitions, device name, and description/”manufacturer and model information” through the website/portal.); the user interface provides for communicating to a user instances where the power cycles indicate the industrial machine is down for longer than a threshold period of time (Sensaphone, Chap. 2, Page 16-20 - - Provides a device details screen/”user interface” indicating the sensor readings and alarm status of the Power Out Alert/“power cycles” sensor. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists and message delivery is started.); instances where the power cycles indicate the industrial machine is down for longer than the threshold period of time (Sensaphone, Chap. 2, Pages 16-20 - - Instances indicating the status of the Power Out Alert/“power cycles” sensor is in alarm. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists.); the user interface provides for displaying aggregating data for a set of industrial machines where the industrial machine is within the set of industrial machines(Sensaphone, Chap. 2, Pages 24-25 - - Groups of devices connected to a set of industrial machines can be set up and displayed as Device Groups through the user interface and their data is aggregated on the Sensaphone server.) and presenting resulting aggregated data for the set of industrial machines through the user interface (Sensaphone, Chap. 2, Pages 24-25 - - Device Groups and their data is aggregated on the Sensaphone server and is presented through the user interface.)
But Sensaphone fails to clearly specify presenting a plurality of reasons for the instances wherein the power cycles indicate the industrial machine is down for longer than the threshold period of time; wherein the plurality of reasons include a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason; wherein the user interface further provide for receiving a selection of one of the plurality of reasons.
presenting a plurality of reasons for the instances wherein the power cycles indicate the industrial machine is down for longer than the threshold period of time and wherein the plurality of reasons include a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason (Grove, Fig. 3 (320, 322); Col 8, Lines 29-39 - - A control that prompts a user/” user interface further provide for receiving a selection of one of the plurality of reasons” to select a reason/classification from a list/set that includes Idle/”human caused reason”, Out of Order/”machine issue reason”, No Consumable/”materials issue reason”, and Maintenance/”scheduled downtime reason” as a reason for the alarm/”power cycles indicate the machine is down for longer than a threshold period of time”.); wherein the user interface further provide for receiving a selection of one of the plurality of reasons for the alarm condition. (Grove, Fig. 3 (320, 322); Col 8, Lines 29-39 - - A control that prompts a user/” user interface further provide for receiving a selection of one of the plurality of reasons” to select a reason from a list/set of reasons for the alarm condition.)
Sensaphone and Grove are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for loading real-time sensor data into the database, as taught by Sensaphone, and incorporating the ability to add user classifications to alarms, as taught by Grove.
One would be motivated to do so in order to enter a reason code for the object status data to update the MES database, as suggested by Grove (Col 3, Lines 1-20).
But the combination of Sensaphone and Grove fails to specify a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down.
a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down. (CitectSCADA, Pages 3-4 - - Alarm data including OnDate/”date machine went down”, OffDate/”date machine was back up”, and the time difference between OnDate and OffDate given by DeltaTime/duration.)
Sensaphone and Grove, and CitectSCADA are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the equipment monitoring and data acquisition, as taught by Sensaphone and Grove, and further incorporating the alarm OnDate, OffDate, and DeltaTime information, as taught by CitectSCADA.
One would be motivated to do so in order to display data related to the occurrence of an alarm by displaying the alarm OnDate, OffDate, and DeltaTime information, as suggested by CitectSCADA (Pages 3-4).
	But the combination of Sensaphone and Grove, and CitectSCADA fails to clearly specify the aggregation of the data is performed using the manufacturer of the industrial machine and the model of the industrial machine.
	However, Nixon teaches aggregating data is based on type and model of the industrial equipment as indicated (Nixon, Figure 9; Para [0136] - - Data is aggregated based on equipment types and models used in the industrial machine.)
	Sensaphone, Grove, and Nixon are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, 
One would be motivated to do so in order to allow for integrated diagnostic applications that may include process and/or equipment models and predictive applications that make predictions about conditions in the plant based on data received, as suggested by Nixon (Para [0071]).
But the combination of Sensaphone, Grove, and CitectSCADA fails to specify directly interfacing the hardware interface module with the relay based or PLC based controller to identify in real time occurrence of power cycles of the industrial machine.
However Comery teaches directly interfacing the hardware interface module with a controller to identify in real time occurrence of power cycles of the industrial machine. (Comery, Para [0020] - - Directly interfacing a controller to identify real time power cycling of equipment controlled by a power switch/”industrial machine”.)
	Sensaphone, Grove, CitectSCADA, Nixon, and Comery are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for monitoring real time power cycling, as taught by Sensaphone, Grove, Nixon, and CitectSCADA, and further incorporating the monitoring of real time power cycling, as taught by Comery.
One would be motivated to do so in order to determine if detrimental battery operation is occurring by monitoring real time power cycling, as suggested by Comery (Para [0018]).

Claim 12 
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
a temperature sensor operatively connected to the hardware interface module to monitor temperature associated with the industrial machine. (Sensaphone, Chap 1, Page 14 - - Temperature Sensors used by the Sensaphone device/”hardware interface module” to monitor temperature associated with an industrial machine.)

Claim 13 
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
Nixon further teaches the computing platform further provides for aggregating data based on type of the industrial machine (Nixon, Figure 9; Para [0136] - - Data is aggregated based on equipment types and models used in the industrial machine.) and analyzing the data to provide for real-time benchmarking for the type of the industrial machine. (Nixon, Para [0071] - - Diagnostic applications which integrate the process control data, the process performance data and the equipment monitoring data to perform real time diagnostics/benchmarking on a plant wide basis.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating the data aggregation and diagnostic capabilities, as taught by Nixon.
One would be motivated to do so in order to allow for integrated diagnostic applications that may include process and/or equipment models and predictive applications that make predictions about conditions in the plant based on data received, as suggested by Nixon (Para [0071]).

Claim 14 

Nixon further teaches the set of industrial machines are spread across different locations. (Nixon, Paragraph [0087] teaches a configuration database used to store and organize data from the remote data sources/”plurality of different facilities”.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating the remote data collection capabilities, as taught by Nixon.
One would be motivated to do so in order to allow for data collection from remote locations, as suggested by Nixon (Para [0009]).

Claim 15 
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery further teaches set of industrial machines are further spread across different enterprises. (The Sensaphone Sentinel Pro Cloud Based Monitoring business model involves providing data aggregation and monitoring to multiple and separate customers.)

Claim 16 
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
a user interface providing for describing an organization including facilities associated with the organization, the industrial machine, and a plurality of other industrial machine in a hierarchical manner. (Nixon, Para [0082] - - A configuration database is used to collect and store data from other, disparate sources of data and an explorer type display or hierarchy display is provided to allow the manipulation, organization and use the collected data to thereby make that data available to different applications. See Figures 5A and 5B for an example of the hierarchy display.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating data hierarchy display, as taught by Nixon.
One would be motivated to do so in order to have an explorer type navigation tool used to store, organize and access data as needed by different purposes or organizations of the data, such as equipment type, physical location, etc., as suggested by Nixon (Para [0088], Figures 5A and 5B).

Claim 17
Sensaphone teaches a system for remote monitoring (Sensaphone, Chap. 2, Pages 16-17 - - The Sensaphone device provides a system for remote monitoring from an online account via Internet access.) of an industrial machine having a relay based or PLC based controller (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to read sensors that monitor an industrial machine having a relay or PLC based controller.), the system comprising: a hardware interface module for directly interfacing with the relay based or PLC based controller of the industrial machine (Sensaphone, Chap. 2, Page 19 - - Sensaphone has the capability to directly interface with an industrial machine having a relay or PLC based controller.); powering the hardware interface module independently from the industrial machine (Sensaphone, Chap. 2, Page 15 - - Sensaphone is powered by any available 115V ; an online portal operating on a computing platform (Sensaphone, Chap. 2, Page 16 - - Registration portal is located on a cloud based/”computing platform remote from industrial machine” website/portal.) and programmed to provide for registering the hardware interface module through a portal accessible through a network (Sensaphone, Chap. 2, Page 16 - - Online account/portal operating on a server/computing platform.), the computing platform is remote from the industrial machine (Sensaphone, Chap. 2, Page 16 - - Registration portal is located on a cloud based/”computing platform remote from industrial machine” website/portal.); a database in operative communication with the online portal (Sensaphone, Chap. 2, Pages 16-20 - - Table/database in communication with the online website/portal.); the online portal has an associated user interface indicative of performance of the industrial machine (Sensaphone, Chap. 2, Page 18 - - Provides a device details screen/”user interface” indicating the sensor readings/“performance of the industrial machine”.) based on the power cycles of the industrial machine detected with the hardware interface module (Sensaphone, Chap. 2, Pages 16-20 - - Power Out Alert sensor readings/”power cycles detected” by the Sensaphone/”hardware interface module”.) and stored in the database (Sensaphone, Chap. 2, Pages 16-20 - - Stored in a table/database.); the user interface further provides for receiving information as a part of a registration process (Sensaphone, Chap. 2, Pages 16-18 - - Device details screen/”user interface” receives information as part of the registration process.) which includes collecting an identifier for the hardware interface module through the portal (Sensaphone, Chap. 2, Page 16 - - Collects a serial number/identifier of the device/”hardware interface module” through the website/portal.) and information about the industrial machine through the portal  (Sensaphone, Chap. 2, Pages 18-19 - - Collects parameter definitions, device name, and description/”information about the industrial machine” through the website/portal.), and the information about the industrial machine includes a location where the industrial machine is used (Sensaphone, Chap. 2, Pages 16-17 - - Map showing the location of the device/”where the machine is used”.), a manufacturer of the industrial machine and a model of the industrial machine (Sensaphone, Chap. 2, Pages 18-19 - - Collects parameter definitions, device name, and description/”manufacturer and model information” through the website/portal.); the user interface provides for communicating to a user instances where the power cycles indicate the industrial machine is down for longer than a threshold period of time (Sensaphone, Chap. 2, Page 16-20 - - Provides a device details screen/”user interface” indicating the sensor readings and alarm status of the Power Out Alert/“power cycles” sensor. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists and message delivery is started.); instances where the power cycles indicate the industrial machine is down for longer than the threshold period of time (Sensaphone, Chap. 2, Pages 16-20 - - Instances indicating the status of the Power Out Alert/“power cycles” sensor is in alarm. Recognition Time is the length of time that an alarm condition must be present/”threshold period of time” before a valid alarm exists.); 
But Sensaphone fails to clearly specify presenting a plurality of reasons for the instances wherein the power cycles indicate the industrial machine is down for longer than the threshold period of time; wherein the plurality of reasons include a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason; wherein the user interface further provide for receiving a selection of one of the plurality of reasons as a classification of reasons.
However Grove teaches presenting a plurality of reasons for the instances wherein the power cycles indicate the industrial machine is down for longer than the threshold period of time and wherein the plurality of reasons include a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason (Grove, Fig. 3 (320, 322); Col 8, Lines 29-39 - - A control that prompts a user/” user interface further provide for receiving a selection of one of the plurality of reasons” to select a reason/classification from a list/set that includes Idle/”human caused reason”, Out ; wherein the user interface further provide for receiving a selection of one of the plurality of reasons for the alarm condition. (Grove, Fig. 3 (320, 322); Col 8, Lines 29-39 - - A control that prompts a user/” user interface further provide for receiving a selection of one of the plurality of reasons” to select a reason from a list/set of reasons for the alarm condition.)
Sensaphone and Grove are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for loading real-time sensor data into the database, as taught by Sensaphone, and incorporating the ability to add user classifications to alarms, as taught by Grove.
One would be motivated to do so in order to enter a reason code for the object status data to update the MES database, as suggested by Grove (Col 3, Lines 1-20).
But the combination of Sensaphone and Grove fails to specify a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down.
However, CitectSCADA teaches a start date indicating a date the industrial machine went down, an end date indicating a date the industrial machine was back up and a duration indicating how long the industrial machine was down. (CitectSCADA, Pages 3-4 - - Alarm data including OnDate/”date machine went down”, OffDate/”date machine was back up”, and the time difference between OnDate and OffDate given by DeltaTime/duration.)
Sensaphone and Grove, and CitectSCADA are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.

One would be motivated to do so in order to display data related to the occurrence of an alarm by displaying the alarm OnDate, OffDate, and DeltaTime information, as suggested by CitectSCADA (Pages 3-4).
	But the combination of Sensaphone, Grove, and CitectSCADA fails to clearly specify the hardware interface having a wireless transceiver for communication over a network.
	However, Nixon teaches the hardware interface having a wireless transceiver for communication over a network. (Nixon, Para [0033-34] - - A controller/”hardware interface” using wireless network communication.)
	Sensaphone, Grove, CitectSCADA, and Nixon are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, and CitectSCADA, and further incorporating the wireless networking capabilities, as taught by Nixon.
One would be motivated to do so in order to allow for a temporary connection to a controller to take readings by using a wireless connection, as suggested by Nixon (Para [0034]).
But the combination of Sensaphone, Grove, and CitectSCADA fails to specify directly interfacing the hardware interface module with the relay based or PLC based controller to identify in real time occurrence of power cycles of the industrial machine.
directly interfacing the hardware interface module with a controller to identify in real time occurrence of power cycles of the industrial machine. (Comery, Para [0020] - - Directly interfacing a controller to identify real time power cycling of equipment controlled by a power switch/”industrial machine”.)
	Sensaphone, Grove, CitectSCADA, Nixon, and Comery are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for monitoring real time power cycling, as taught by Sensaphone, Grove, CitectSCADA, and Nixon, and further incorporating the monitoring of real time power cycling, as taught by Comery.
One would be motivated to do so in order to determine if detrimental battery operation is occurring by monitoring real time power cycling, as suggested by Comery (Para [0018]).

Claim 18
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery further teaches the user interface provides for displaying aggregating data for a set of industrial machines where the industrial machine is within the set of industrial machines (Sensaphone, Chap. 2, Pages 24-25 - - Groups of devices connected to a set of industrial machines can be set up and displayed as Device Groups through the user interface and their data is aggregated on the Sensaphone server.) and presenting resulting aggregated data for the set of industrial machines through the user interface (Sensaphone, Chap. 2, Pages 24-25 - - Device Groups and their data is aggregated on the Sensaphone server and is presented through the user interface.)
aggregating data is based on type and model of the industrial equipment as indicated (Nixon, Figure 9; Para [0136] - - Data is aggregated based on equipment types and models used in the industrial machine.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating the data aggregation and diagnostic capabilities, as taught by Nixon.
One would be motivated to do so in order to allow for integrated diagnostic applications that may include process and/or equipment models and predictive applications that make predictions about conditions in the plant based on data received, as suggested by Nixon (Para [0071]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over "Sensaphone remote monitoring solutions (First edition, version 2.1, April 2015)" (hereinafter “Sensaphone”) in view of Grove et al. US Patent No. US 8239055 B2 (hereinafter Grove), in further view of Citect, “CitectSCADA Version 7.0 User Guide”, 2007, Citect Pty Ltd, PP 1-4 (hereinafter CitectSCADA), in further view of Nixon et al. U.S. Patent No. US-2002/0077711-A1 (hereinafter Nixon), in further view of Comery et al. US Patent Pub. US 2008/0007208 A1 (hereinafter Comery) as applied to Claims 5-9 and 12-18 above, and in further view of Sittler et al., US Patent No. US 8898036 B2 (hereinafter Sittler).

Claim 19
The combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery teaches all the limitations of the base claims as outlined above.
 at least one sensor operatively connected to a controller of the hardware interface module to detect machine vibrations. (Nixon, Para [0061] - - A vibration sensor connected to a controller to detect machine vibrations.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating the vibration sensor, as taught by Nixon.
One would be motivated to do so in order to allow detection of faulty equipment by using a vibration sensor, as suggested by Nixon (Para [0061]).
But the combination of Sensaphone, Grove, CitectSCADA, Nixon, and Comery fails to specify at least one sensor is an accelerometer.
However Sittler teaches at least one sensor is an accelerometer to detect machine vibrations. (Sittler, Col 3, Lines 16-21 - - An accelerometer is used to detect machine vibrations.)
Sensaphone, Grove, CitectSCADA, Nixon, Comery, and Sittler are analogous art because they are from the same field of endeavor.  They relate to equipment monitoring and data acquisition.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system for loading real-time sensor data into the database, as taught by Sensaphone, Grove, CitectSCADA, Nixon, and Comery, and further incorporating vibration detection using an accelerometer, as taught by Sittler.
One would be motivated to do so in order to sense vibrations indicating impending failure by directly placing an accelerometer on a device to be monitored, as suggested by Sittler (Col 1, Lines 28-37).


Response to Argument

In regards to Argument A in the Appeal Brief, page 17, Appellant contends that one skilled in the art would readily understand that the hardware interface module is independently powered from the industrial machine.
	The Examiner respectfully disagrees, noting that the specification makes no mention or indication that the hardware interface module is independently powered from the industrial machine. The Appellant refers to page 5, line 30, and citing "A power port 82 is also provided", however, there is no further mention in the specification of the power port, if it is an input or output, or if it uses AC or DC voltage. The Appellant also refers to page 6, line 30, citing "connections may be available to add a battery", but there is no further mention in the specification as to whether the battery is used for primary power or as a backup power source, or that it must be connected separately from the monitored industrial machine.

	In regards to Argument B1 in the Appeal Brief, page 20, Appellant contends the combination of references fails to teach identifying in real-time occurrence of power cycles of the industrial machine.
	The Examiner respectfully disagrees, noting that Sensaphone discloses real-time monitoring of readings such as temperature and humidity (Appendix A, B). The Power Out Alert accessory (Appendix B) does disclose real-time monitoring of power in order to begin the time delay before it closes the alert contact to activate an alarm. The Comery reference (Para 18) was cited to teach interfacing equipment with a controller to both identify real time power outages and report the outage to the controller in real-time. 

	The Examiner respectfully disagrees, noting that Sensaphone Power Out Alert (Appendix B) and Comery (Para 20) both disclose connecting, or interfacing, with the electrical power that is supplied to the equipment that is being monitored in order to detect the presence of electrical voltage. The Appellant's claim of "interfacing" with a relay based or PLC based controller only discloses an electrical connection to monitor the electricity that is supplied to the relay based or PLC based controller. A person having ordinary skill in the art would recognize the combination of Sensaphone and Comery is capable of physically connecting to the power supply line of a relay based or PLC based controller, such as the hot and neutral lines of 120vac or the positive and ground lines of 24VDC which supply power to the relay based or PLC based controller being monitored by making simple physical electrical connection changes. The type of controller, be it relay based, PLC based, or a general purpose computer, would not change the power monitoring functionality, as the monitor looks only at the voltage, regardless of the controller's internal composition. The "directly interfacing with the relay based or PLC based controller" functionality claimed in the application is entirely directed to external sensors. The power monitoring is attached to the electrical power going into the controller, and sensors for temperature, humidity, etc., are mounted where the desired measurements are to be taken, but none of the claimed "interfaces" to a "relay based or PLC based controller" modify or change the operation or functionality of, or communicate with, the "relay based or PLC based controller". Sensaphone discloses similar types of sensor interfaces to a piece of equipment without modifying the functionality of the monitored equipment in order to perform real time monitoring of sensor data.
		 

	The Examiner respectfully disagrees, noting that Sensaphone discloses real-time monitoring of input values, and modifying the Power-Out Alert accessory (Appendix B) with the teachings of Comery (Para 18) to output an alert without a time delay to determine if detrimental operation is occurring. The Examiner notes that the Appellant does not claim how the power monitoring directly interfaces with the relay based or PLC based controller, if the monitoring occurs at the point the controller is connected to the electrical power in a standard wall outlet, which has 2 ac receptacles connected in parallel, in which case the Power Out Accessory modified by the teachings of Comery would be able to monitor the electrical power by plugging into the second receptacle while the monitored controller is plugged into the first. If the power monitoring needs to occur between a power switch and the controller to detect the power switch being operated as well, a person of ordinary skill in the art can physically modify the Power Out Alert accessory electrical connections in order to connect to the controller power line at any point between a power switch and the point of connection to the power input terminal to the relay based or PLC based controller.

	In regards to Argument B2 in the Appeal Brief, page 21, Appellant contends that the Examiner is merely applying improper hindsight reconstruction. 
	The Examiner respectfully disagrees, noting that Sensaphone discloses a battery backup (Chap 1, Page 15), and Comery (Para 18) teaches that the series of power cycles is characterized and described in terms of attributes such as the frequency of transitions to battery, the total number of transitions, and the duration of the battery power interval between transitions, would apply to not only the battery of Sensaphone, but to any monitored equipment that may have a backup battery as well.


	In regards to Argument B2 in the Appeal Brief, page 21, Appellant contends that Sensaphone does not teach 'wherein the registration process includes collecting ... information about the industrial machine through the portal and wherein the information about the industrial machine includes a location where the industrial machine is used and at least one of a manufacturer of the industrial machine and a model of the industrial machine'."
	The Examiner respectfully disagrees, noting that Sensaphone (Chap. 2, Pages 18-19) collects parameter definitions, device name, and description that can obviously be used to store the monitored equipment's name, model, location, and other data as the name and description under Device Information boxes that obviously allow any text to be entered, such as model, software version, manufacturer, etc., along with the location of the equipment (Chap. 2, Pages 18-19). An enlarged screenshot is included on the next page.



    PNG
    media_image2.png
    928
    1317
    media_image2.png
    Greyscale


	The Examiner respectfully disagrees, noting that the rejections should be affirmed, and claims 5-8 remain rejected based on the claim 1 art rejections and Nixon et al.

	In regards to Argument C2 in the Appeal Brief, page 25, the Examiner has previously addressed the arguments in the response to argument B1 above.

	In regards to Argument C3 in the Appeal Brief, page 26-27, Appellant contends that claim 9 recites in part, "wherein the user interface further provide for receiving a selection of one of the plurality of reasons for the instances wherein the power cycles indicate the industrial machine is down for longer than the threshold period of time ... and an authorized-user classification of the reasons from a set comprising a human caused reason, a machine issue reason, a materials issue reason and a scheduled downtime reason selected by the authorized user after the industrial machine went down"; one skilled in the art would not have been led to combine the references to provide such functionality."
	The Examiner respectfully disagrees, noting that both Sensaphone (Chap 2, page 17) and Grove (Fig. 3 (refs 320, 322); Col 8, Lines 29-39) disclose user interfaces and databases used in equipment monitoring and data acquisition, and it would be obvious to improve the user interface and database of Sensaphone by adding the selection of a classification for an alarm condition to optimize plant equipment operation, as taught by Grove (Col 5, Lines 53-59).

	In regards to Argument C4 in the Appeal Brief, page 28, Appellant contends that "wherein the user interface provides for displaying aggregating data for a set of industrial machines wherein the 
	The Examiner respectfully disagrees, noting that Sensaphone's database (Chap 2, page 17) stores data related to each machine in a database, where if a user chooses to store the type and model of the equipment that it is connected to in the "Name" and "Description" fields, a person having ordinary skill in the art would be able to not only write a simple SQL query to look for specific string data stored in the database cell, but would also be able to modify the "Name" and "Description" on the Sensaphone user interface and the column names in the Sensaphone database to "Type" and "Model" as the data stored for both items, in both Sensaphone and Appellant's hardware interface module, appear to be string data. Nixon is cited (Para 136) as teaching the aggregation of data based on model and type in order to get a larger overview of conditions in a plant consisting of multiple devices (Para 71).
	Appellant's argument with respect to the Power Out Alert is addressed in the Examiner's response to Arguments B1 and B2 above.

	In regards to Argument C5 in the Appeal Brief, page 28, Appellant contends that claims 12-16 depend from claim 9 and thus the rejections should be reversed as the combination of references is deficient with respect to claim 9. 
	The Examiner respectfully disagrees, noting that the rejections should be affirmed, and claims 12-16 remain rejected based on the claim 9 art rejections.



 	In regards to Argument C7 in the Appeal Brief, pages 31-32, the Examiner has previously addressed the arguments in the response to Argument C3 above.

	In regards to Argument C8 in the Appeal Brief, pages 33-34, the Examiner has previously addressed the arguments in the response to Argument C3 above.

	In regards to Argument D in the Appeal Brief, page 35, Appellant contends that claim 19 depends from claim 17 and thus the rejections should be reversed as the combination of references is deficient with respect to claim 17. 
	The Examiner respectfully disagrees, noting that the rejections should be affirmed, and claim 19 remains rejected based on the claim 17 art rejections and Sittler et al.


The primary art of Sensaphone teaches a system and method of using voltage, and environmental sensors to remotely monitor equipment that may not have communications capabilities, and to retrieve and store the data in a central database, along with identifying data including name, description, and location of the equipment.
	The secondary art of Grove teaches a user selected reason for instances of machine downtime.
	The secondary art of Citect teaches timestamps and durations for alarm conditions of a monitored machine.

	The secondary art of Nixon teaches vibration sensing, and aggregating data based on equipment types to perform real time diagnostics.
	The secondary art of Sittler teaches the use of an accelerometer to detect vibrations.
	Sensaphone teaches the capabilities of connecting to, or interfacing with, the electrical power supplied to a monitored piece of equipment to detect the loss of electrical voltage supplied and providing external temperature measurement. The arts of Nixon and Sittler add and expand detecting machine vibrations using an accelerometer. The art of Comery teaches modifying a real time detection of power loss to immediately notify the system of the power loss without a delay. The arts of Citect, Grove, and Nixon teach modifications to the database and user interface to allow for additional equipment data to be acquired and stored.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID EARL OGG/Examiner, Art Unit 2119                                                                                                                                                                                                        11 May 2021

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.